oO ee NY DBD A Ff WY NY

NO bNpO NO NO HN KN HNO DN NO wm mm ee ee
on DN UN BSB WHO NY KF CO CO OHO HT HH F&F WD NY FS O&O

 

CLERK, U.S. DISTRICT COUR
EASTERN DISTRICT OF CA IFORNIA
: BY.
DEPUTY CLERK

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

LAWRENCE CHRISTOPHER SMITH, Case No.: 1:18-cv-00851-LJO-BAM (PC)

)
_ )
Plaintiff, )
) ORDER THAT INMATE LAWRENCE
Vv. ) CHRISTOPHER SMITH IS NO LONGER
NEEDED AS A WITNESS IN THESE
KNOWLTON, ) PROCEEDINGS, AND THE WRIT OF HABEAS
CORPUS AD TESTIFICANDUM IS
)
)

Defendant. DISCHARGED

 

 

 

Plaintiff Lawrence Christopher Smith is appearing pro se and in forma pauperis in this civil
rights action pursuant to 42 USC. § 1983.

A settlement conference in this matter commenced on July 12, 2019. Inmate Lawrence
Christopher Smith, CDCR #F-29502, is no longer needed by the Court as a witness in these
proceedings, and the writ of habeas corpus ad testificandum as to this inmate is HEREBY

DISCHARGED.

DATE: WY 1 4 Pe
'EDSTATES MAGISTRATE JUDGE

 

 

 

 
